So OA SN HD A BP YW NO

NHN NO NO PO HN NH KN HN KN LH He YF Fe FEF EF REO RR
ON DB OA BP WO NO KH CO BO WBnAN DH A FP WD NO KF &

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

LANCE WILLIAMS, Case No.: 3:18-cv-01318-DMS-RBM
CDCR #AG-2394,
Plaintiff | SUPPLEMENT TO REPORT AND
>|! RECOMMENDATION OF U.S.

v. MAGISTRATE JUDGE DATED JULY
9, 2019 RE: PLAINTIFF’S ADDENDUM
OFFICER O. NAVARRO; et al., TO MOTION FOR PROTECTIVE

Defendants,| ORDER AND/OR INJUNCTIVE
RELIEF

 

[Docs. 20, 23]

 

 

 

I. INTRODUCTION
Lance Williams (“Plaintiff”), a prisoner proceeding pro se and in forma pauperis,
filed a civil rights action pursuant to 42 U.S.C. § 1983 (“Section 1983”) against several
staff members at the Richard J. Donovan Correctional Facility (“RJD”) in San Diego,
California. (See generally Docs. 1, 17.) On June 14, 2019, Plaintiff filed a “Notice/Motion

for Protective Order and or Injunctive Relief upon Defendant C. Tiscornia” (“Motion” or

3:18-cv-01318-DMS-RBM

 
Oo CO HN HD NH. BP WD VO

oO yD DBD mH BP WD NO KH DOD OO Dns HB A HP WD NY YK O&O

 

 

“Underlying Motion”).! (Doc. 20.) On July 9, 2019, the Court issued a Report and
Recommendation recommending denial of the Motion without prejudice (“R&R”). (Doc.
21.) Immediately after issuance of the R&R, the Court received Plaintiff's “Addendum to
Notice/Motion for Protective Order and or Injunctive Relief upon Defendant C. Tiscornia”
(“Addendum” or “Addendum to Motion”), which the Court accepted nunc pro tunc to July
8, 2019.2 (Docs. 22-23.)

In light of new allegations presented in the Addendum, the Court supplements its
July 9, 2019 R&R to analyze same. Notwithstanding the additional information, this Court
respectfully recommends Plaintiff's Underlying Motion and Addendum to Motion be
DENIED, without prejudice. (Docs. 20, 23.)

Il. PROCEDURAL HISTORY
The July 9, 2019 R&R recommends denial of Plaintiff's Underlying Motion, wherein it
analyzes the allegations in Plaintiff's Complaint and Underlying Motion. (Doc. 21.) A
brief summary of same is set forth herein.

Plaintiff's Complaint names twelve defendants, including Law Library Clerk C.
Tiscornia (“Tiscornia”), and asserts three Section 1983 causes of action for First and Eighth
Amendment violations. (Doc. 1.) As against Tiscornia, Plaintiff alleges Tiscornia denied
Plaintiff access to the law library (i.e., a First Amendment access to courts cause of action)
and denied Plaintiff adequate out-of-cell time in granting Plaintiff access to the law library
only during his scheduled yard time (i.e., an Eighth Amendment cause of action). (/d. at
4,9-11.) Although Plaintiff's Complaint asserts multiple causes of action against multiple
Defendants, the character of relief requested in the Underlying Motion seeks increased law

library access, which solely relates to the First Amendment cause of action. (See generally,

 

' On June 21, 2019, the Court accepted Plaintiff's Underlying Motion nunc pro tunc to June 14, 2019,
notwithstanding discrepancies in the Motion. (Doc. 19.)

2 Although the Clerk of Court received Plaintiff's Addendum to Motion on July 8, 2019, the Court did
not receive notice of the Addendum until after issuance of its R&R on July 9, 2019, due to the
Addendum’s filing discrepancy. (Doc. 22.) On July 9, 2019, the Court issued an Order accepting the
Addendum nunc pro tunc to July 8, 2019. (Doc. 22.)

2

a

3:18-cv-01318-DMS-RBM

 
oS Oo ND OT FSF WW NO

NY NO NP HN HN PHY HN NHN NO §— HK KR He HF EF ESF S|
mH DN OA FB WO NYO KF DT Oo Wns HD OA FSP WD NY KS CO

 

 

Doc. 20.) As such, the Court’s July 9, 2019 R&R focused its analysis on this single cause
of action against Tiscornia. (Doc. 21, 5-8 (citing Pac. Radiology Oncology, LLC v.
Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (a threshold requirement for
injunctive relief requires a nexus “between the injury claimed in the motion . . . and the
conduct asserted in the underlying complaint... .”).)

A. Underlying Motion

Plaintiff's Motion alleged that Tiscornia reads Plaintiff's legal material and refuses
to comply with Plaintiff's photocopy requests in retaliation against Plaintiff for filing the
instant lawsuit. (Doc. 20, 1.) Plaintiff requested an order requiring: (1) Tiscornia’s
removal and replacement from the A-yard law library “before she falsifies a [Rules
Violation Report] against [P]laintiff which she has a history of doing to inmates”; (2)
Tiscornia to “stop reading, asking where it’s going ‘legal copies’ and she do her job of
making sure copies are not inappropriate material”; (3) Tiscornia to issue law library passes
to Plaintiff “everyday [sic] it’s open for both [AM] and [PM] hours” and to comply with
all of Plaintiffs copy requests; (4) Tiscornia to provide unlimited supplies of paper,
envelopes, exhibit sheets and immediately restore typewriter access to the law library, and;
(4) Tiscornia to recognize Plaintiff's “priority legal user’ status to the law library. (d. at
2-3.)

The Court’s July 9, 2019 R&R recommended denial of the Underlying Motion on
two grounds. (Doc. 21.) First, the Court reasoned it could not issue preliminary injunctive
relief until each Defendant is provided with notice and an opportunity to be heard on same.
(id. at 6 (citing Fed. R. Civ. P. 65(a)(1); Armstrong v. Brown, 768 F.3d 975, 979-980 (9th
Cir. 2014)). Second, the Court concluded Plaintiff did not carry his burden of persuasion
for issuance of a preliminary injunction because Plaintiff failed to demonstrate a likelihood
of success on the merits of his underlying cause of action for denial of access to the courts.
(Doc. 21, 6-10.) Specifically, the Court concluded Plaintiff failed to demonstrate any
actual injury with respect to contemplated or existing litigation, a showing which is

required to establish an access to courts cause of action. (Doc. 21, 7-10 (citing Lewis v.

3

3:18-cv-013 18-DMS-RBM

 
Oo OO SYD DB OW FR WD PO —

med
oO

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Casey, 518 U.S. 343, 348 (1996)).
B. Addendum to Motion

 

Plaintiff's Addendum contains several allegations duplicative of those set forth in
the Underlying Motion, including that his access to the law library has been limited to less
than the “required minimum” number of hours, RJD staff threatens Plaintiff with Rules
Violation Reports (“RVR”), and he missed court deadlines because his access to the library
is limited. (Doc. 23, 1-2, 4.)

The entirely new allegation presented in the Addendum relates to Tiscornia’s RVR
issued against Plaintiff and dated June 26, 2019, which occurred after Plaintiff filed the
Underlying Motion. (Doc. 23, 2 & Ex. A, 5-7.) On June 26, 2019, Plaintiff had a scheduled
medical pass, but he visited the law library instead. (Ud. at 2 & Ex. A, 6.) Tiscornia
instructed Plaintiff to exit the law library, advising Plaintiff he could only visit the library
during Plaintiffs scheduled yard time. Ud.) The RVR cites Plaintiff for being “out of
bounds” and states Tiscornia felt intimidated by Plaintiff when she heard Plaintiff arguing
with another officer regarding Plaintiffs access to the library. U/d. at Ex. A, 6-7.) Plaintiff
claims Tiscornia’s RVR is false and made in retaliation against Plaintiff for filing the
instant litigation. (Doc. 23, 2-3.) Plaintiff claims Tiscornia never previously enforced the
“underground rule” regarding library access being granted only during scheduled yard time
and it violates Plaintiff's Eighth Amendment rights because it requires Plaintiff to choose
between using out-of-cell time for exercise or law library use. (Ud. (citing Kaufman v.
Schneiter, 474 F. Supp. 2d 1014, 1030 (W.D. Wis. 2007).) Plaintiff allegedly received
threats from other RJD staff cautioning Plaintiff to “stop harassing . . . Tiscornia” and stop
filing grievances and litigation. (/d. at 3-4.)

Notwithstanding the new factual allegations presented above, the relief requested in
Plaintiff's Addendum only seeks Tiscornia’s removal from the law library to: (1) prevent
Tiscornia from reading Plaintiff's litigation material related to this case; and (2) allow
Plaintiff to access the library without being threatened with an RVR based upon Tiscornia’s

false allegations of Plaintiff's misconduct. (/d. at 3-4.)

4

3:18-cv-01318-DMS-RBM

 
0 ADA NY NW OA HB W HNO

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Ill. REQUEST FOR INJUNCTIVE RELIEF
In accordance with the Court’s July 9, 2019 R&R, Plaintiff's Addendum is construed

 

as a request for preliminary injunctive relief, as he requests relief without any durational
limit. (Doc. 21, 4-5.) A threshold requirement for preliminary injunctive relief is “a
relationship between the injury claimed in the motion for injunctive relief and the conduct
asserted in the underlying complaint... .” Pac. Radiology Oncology, LLC, supra, 810
F.3d at 636. Here, the character of relief requested in Plaintiff's Addendum essentially
requests access to the law library without active interference by Tiscornia, which seeks
relief of the same nature as the access to courts cause of action in the Complaint. While
Plaintiff's Addendum claims Tiscornia engages in retaliatory conduct against Plaintiff,
there is no basis to analyze the merits of an injunction on this ground because the Complaint
does not assert a retaliation cause of action against Tiscomia. Id.; see also De Beers
Consol. Mines v. U.S., 325 U.S. 212, 220 (1989) (there is no basis to grant an injunction
when the injunction “deals with a matter lying wholly outside the issues in the suit.”).
Therefore, in analyzing the merits of issuing an injunction,: the Court only considers
Plaintiff's requested relief which relates to Plaintiff's First Amendment access to courts
cause of action against Tiscornia.

A. Notice and an Opportunity to be Heard

 

As noted above, the Court recommended denial of the Underlying Motion because
preliminary injunctive relief cannot be issued until all Defendants are provided with notice
and an opportunity to be heard. Fed. R. Civ. P. 65(a)(1); Armstrong, 768 F.3d at 979-980.
As of July 9, 2019 (i.e., the R&R filing date), there was no docket entry reflecting service
of summons and the Complaint on any Defendant. (Doc. 20, 6, Il. 2-3.) Seven days later,

Waivers of Service were filed for seven of the twelve named Defendants.? (Docs. 24-30.)

 

> Waivers of Service are on file for the following Defendants: Correction Officers O. Navarro
(“Navarro”), Garsilaso (“Garsilaso”), C. Bagnol (“Bagnol’’); [Sergeant] Corrections Officer F. Lewis
(“Lewis”); Senior Psychologist of EOP R. Katyall; Clinician Case Manager S. Knittman; and Tiscornia.

3:18-cv-01318-DMS-RBM

 
Oo Oo I DH OF BR W YP

NO po PP WH WN WN NY WN NO FF eR He RP FSF Ee SS
OH DTH nA BP WO NPY | DOD ODO WDA AN DB A FP WY NPY KF OS

 

 

Most recently, summonses were returned unexecuted for the remaining named
Defendants.* (Docs. 31-35.) At this time, no Defendant has formally appeared in the
action. Plaintiff's Addendum is premature based upon the same grounds in the Court’s
July 9, 2019 R&R, as Plaintiff fails to allege any facts demonstrating the necessity of
issuing an injunction without an opportunity for a hearing.

B. Factors to Consider for Issuing Injunctive Relief

 

Although Plaintiff presented new allegations to support his request for injunctive
relief, Plaintiff still fails to satisfy his burden of persuasion for issuance of preliminary
injunctive relief. Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012). A party requesting
injunctive relief must demonstrate four factors: “[plaintiff] is likely to succeed on the
merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
the balance of equities tips in his favor, and that an injunction is in the public interest.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Stormans, Inc. v.
Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter).

To succeed on the merits of an access to courts cause of action, the prisoner must
establish he suffered an actual injury, which is “actual prejudice with respect to
contemplated or existing litigation, such as the inability to meet a filing deadline or present
a claim.” Lewis, 518 U.S. at 348 (citation and internal quotations omitted). Specifically,
the inmate must demonstrate alleged shortcomings in the library “hindered his efforts to
pursue a legal claim.” Jd. at 351; see also Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th
Cir. 2008) (explaining “[f]ailure to show a non-frivolous legal claim has been frustrated is
fatal” to a claim for denial of access to legal materials) (citing Lewis, 518 U.S. at 353 n. 4).

Plaintiff's Addendum requests Tiscornia’s removal from the law library to prevent

Tiscornia from reading Plaintiff’ s litigation material. (Doc. 23 at 3.) But Plaintiff does not

 

* Summonses have been returned unexecuted for the following Defendants: E. Estrada (“Estrada”); A-
yard [Building] # 2 Staff; Correctional Counselor [One] Hall (“Hall”); Litigation [Department] of RJD
(“Litigation Department’’); and RJD EOP Scheduling Dept.

6
3:18-cv-013 18-DMS-RBM

 
50 HN DB A HR WY LPO

fons
OQ

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

identify when Tiscornia’s reading of Plaintiffs litigation material occurred, what was
reviewed, or how this violated Plaintiff's constitutional rights other than claiming it
“violates [Plaintiffs] legal work product confidentiality ....” Ud. at 4.) Plaintiff cites no
caselaw or authority that prisoners have any privilege, right to confidentiality, or right to
privacy in materials being copied at the law library. Lopez, 680 F.3d at 1072 (preliminary
injunctive relief “should not be granted unless the movant, by a clear showing, carries the
burden of persuasion.”). Moreover, Plaintiff's request improperly asks the federal court to
intervene in the operation and management of prisons which “‘is not the role of courts, but
that of the political branches, to shape the institutions of government in such fashion as to
comply with the laws and the Constitution.” Lewis, 518 U.S. at 349; see also Pratt v.
Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (citing Sandin v. Conner, 115 U.S. 472, 482-
483 (1995)). In any event, Plaintiff fails to allege facts claiming Tiscornia’s reading
Plaintiff s litigation materials hindered his efforts to pursue a legal claim or caused “actual
injury” with respect to existing or contemplated litigation, which is a required showing to
establish an access to courts cause of action. Lewis, 518 U.S. at 351. As such, injunctive
relief should not be issued because Plaintiff failed to demonstrate a likelihood of success
on the merits of his access to courts cause of action.

Plaintiff also claims Tiscornia should be removed from the library because she
threatens him with RVRs and falsely accuses him of wrongdoing. (Doc. 23 at 3-4.) While
a nexus exists between this request for relief and the underlying access to courts cause of
action, Plaintiff still fails to demonstrate that Tiscornia’s conduct caused actual injury to
existing or contemplated litigation. Pac. Radiology Oncology, LLC, supra, 810 F.3d at
636; see Silva v. Di Vittorio, 658 F.3d 1090, 1102-1104 (9th Cir. 2011) (an access to courts
claim alleging active interference by prison officials requires a showing of actual injury as
a result of such interference) overruled on other grounds, Richey v. Dahne, 807 F.3d 1202,
1209 n. 6 (9th Cir. 2015).

While Tiscornia issued an RVR against Plaintiff on June 26, 2019, there are no facts

demonstrating Plaintiffs ability to pursue a legal claim has been hindered. (Doc. 23, 3

7
3:18-cv-01318-DMS-RBM

 
0 AN HD On FR WD YO

pet
oO

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

[stating, “this fabricated RVR effects plaintiffs [sic] liberty interest in multiple ways if
plaintiff is found guilty ....”] (emphasis added).); Lewis, 518 U.S. at 351-352 (speculative
injury does not vest standing). Rather, it appears Plaintiff is continuing to access the law
library, litigate and file grievances each time he believes his constitutional rights are
violated. (See generally, Doc. 23 at Ex. C [Inmate Appeal containing allegations against
Tiscornia].) Lacking any showing of actual injury resulting from Tiscornia’s RVR,
Plaintiff's Addendum fails to demonstrate a likelihood of success on the merits of his
access to courts cause of action.

Given that Plaintiff's Addendum fails to demonstrate a likelihood of success on the
merits of his underlying cause of action, it is unnecessary to consider the three remaining
Winter factors for preliminary injunctive relief. Garcia v. Google, Inc., 786 F.3d 733, 740
(9th Cir. 2015).

IV. CONCLUSION

The Court respectfully submits this Supplement to its Report and Recommendation
dated July 9, 2019, to United States District Judge Dana M. Sabraw pursuant to 28 U.S.C.
§ 636(b)(1)(B) and Local Civil Rule 72.1(c)(1)(a). For the reasons set forth above, IT IS
HEREBY RECOMMENDED that the Court issue an order (1) approving and adopting
this Supplement to Report and Recommendation dated July 9, 2019; and (2) DENYING
Plaintiffs Motion for Protective Order and or Injunctive Relief and Addendum to Motion
for Protective Order and or Injunctive Relief without prejudice (Docs. 20, 23).

IT IS ORDERED that no later than August 28, 2019, any parties to this action may
file written objections with the Court and serve a copy on all parties. The document should
be captioned “Objections to Report and Recommendation.”

//
///
HI
//
///

3:18-cv-01318-DMS-RBM

 
oC CO SD DH A FB WY NO KF

NO po pO KP KH NH KN HN KN & HF HH KF HR HR Ee OO SS
mn ND On BP WO VP KF COD OO WB ny HD A FP WW NY KF CO

 

 

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than September 27, 2019. The parties are
advised that failure to file objections within the specified time may waive the right to raise
those objections on appeal of the Court’s Order. See Turner v. Duncan, 158 F.3d 449, 455
(9th Cir. 1998); Martinez v. Yist, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT IS SO ORDERED.
ON. RUTH BERMUDEZ MONTENEGRO

DATE: July 29, 2019
United States Magistrate Judge

 

3:18-cv-013 18-DMS-RBM

 
